Title: From George Washington to William Thornton, 1 December 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon Decr 1st 1799.

Your favour of the 30th Ulto, enclosing Mr Blagdens dimensions of the rooms in my houses in the City, came to my hands this morning; With a list of the different kinds of Fruit trees in the Frenchmans Garden; to whom I was a subscriber.
The terms on which the subscription was set on foot, have entirely escaped me; my motive for subscribing—namely—to encourage a nursery of that sort, still rests on my memory.
If taking Trees from him, at this time, will go in payment of my former advance, I will receive them now to the full amount of my Subscription; (if there be danger i[n] suffering them to remain longer with him): but, if they are otherwise to be paid for, in a word, by advancing cash, I shall decline taking any. A line from you, on this subject, will decide the matter.
If Mr John G. Ladd will undertake to import good & genuine Plaister of Paris, on moderate terms, and will engage to have it delivered before the last of March, allowing time to prepare it for spreading in April, I would take from ten to twenty tons of it. But these matters ought to be precisely known, before any engagement is entered into with him.
Colo. Carrington of Richmond, who was here, & went from this yesterday, informed me that some Gentleman of that place, had imported a quantity from Nova Scotia; but as the Farmers thereabouts had not been in the practice of using it, he found it an unsaleable article; and had requested him to enquire if it could be disposed of in these parts. His price, the Colo, believed, was $8 pr

Ton; what the freight from thence would be, neither he, nor I, knew; but this could easily be ascertained, and by comparing the whole cost delivered here, with Ladds terms, a choice might be made of that, which under all circumstances, might appear most eligable. From Richmond, there would be a certainty of getting it in time, and the quality, by some process, might be ascertained.
I thank you for the Boston Glass, furnished for my buildings in the City; which I will pay for whenever the price shall be made known to me.
The true Chinese Hogs I lately had; but they have got so mixed, that a boar pig is desirable; & I would thank you for securing one for me, of the genuine kind, if to be had.
I am glad to hear that the Legislature of Maryland have acted favourably on the Application made to it by the Potomak Company. Your information of this event is the first I had received. It is to be hoped that the Legislature of this State will “go, and do so likewise.” Niether would be backward in promoting this useful undertaking if the measure was impartially investigated, and the welfare of the respective States duly considered. With very great esteem and regard I am—Dear Sir Your obliged & Obedt Hble Servt

Go: Washington

